                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 BOY SCOUTS OF AMERICA;                         §
 CONNECTICUT YANKEE                             §
 COUNCIL; SPIRIT OF ADVENTURE                   §
 COUNCIL; ALOHA COUNCIL; and                    §
 CASCADE PACIFIC COUNCIL,                       §
                                                §
      Plaintiffs,                               §
                                                §
 v.                                             §   CIVIL ACTION NO. 3:19-CV-1318-B
                                                §
 THE HARTFORD ACCIDENT &                        §
 INDEMNITY COMPANY and FIRST                    §
 STATE INSURANCE COMPANY,                       §
                                                §
      Defendants.                               §

                          MEMORANDUM OPINION AND ORDER

         This is an insurance coverage dispute that has been removed from a Texas state court. Boy

Scouts of America and several of its local councils—specifically, Connecticut Yankee Council, Spirit

of Adventure Council, Aloha Council, and Cascade Pacific Council—sued their insurer, Hartford.

The coverage dispute arises out of sexual-abuse lawsuits filed against the Boy Scouts and these

councils. Before the Court is Plaintiffs’ Motion to Remand (Doc. 4). The issue the motion presents

is whether the parties have complete diversity of citizenship. Currently, it appears as if there is not

complete diversity—Plaintiff Connecticut Yankee Council and both Defendants are citizens of

Connecticut. However, Defendants removed the case to federal court on the ground that there is

federal diversity jurisdiction because the Boy Scouts improperly joined Connecticut Yankee Council.

         For the reasons stated above, the Court DENIES Plaintiffs’ Motion to Remand (Doc. 4)

WITHOUT PREJUDICE.

                                                 -1-
                                                       I.

                                             BACKGROUND

        Boy Scouts of America is a well-known youth-development organization that operates across

the country. Doc. 1-2, Original Pet., ¶ 13. The Boy Scouts works with local organizations to

implement its scouting program. Id. ¶ 14. These organizations—often churches, clubs, or other

educational groups—are supported by local councils. Id.

        Boy Scouts of America and several of its local state councils filed this lawsuit in Texas state

court against Defendants The Hartford Accident and Indemnity Company and First State Insurance

Company (referred to together as “Hartford”) for the improper denial of coverage under various

general and excess liability policies issued by Hartford. See generally id.

        The issue before the Court is whether one of the local councils, Connecticut Yankee Council

(“Connecticut Council”), was improperly joined in this insurance-coverage dispute in order to defeat

diversity jurisdiction.

        The Boy Scouts maintains a “comprehensive, broad insurance program” for “its many

activities and local councils throughout the country[.]” Id. ¶ 15. Relevant to this case, the Boy

Scouts purchased several general liability, umbrella, and excess liability insurance policies from

Hartford. Doc. 4, Mot. to Remand, 4. Connecticut Council, among other local councils, is named

as an insured in these policies. See, e.g., Doc. 5-7, Pls.’ App., 370, 438.1 Under the policies, Hartford

agreed to cover sums that the Boy Scouts would “be obligated to pay as damages because of personal


        1
          As Plaintiffs point out, Connecticut Council is not specifically named in these Hartford policies. But
two prior councils that merged in 1998 to form Connecticut Council are. See Doc. 4, Mot. to Remand, 4 n.1
(noting that Quinnipac Council and Fairfield County Council, both named in the policies, merged to form
Connecticut Council).

                                                      -2-
injury . . . .” Doc. 1-2, Orig. Pet., ¶ 21. Hartford also agreed to defend and indemnify the insured in

personal injury suits. Id. ¶¶ 22–23.

       Recently, the Boy Scouts and its local councils have been sued by various youth participants

for sexual-abuse-related injuries suffered while participating in various scouting programs. Id. ¶ 16.

These sexual-assault victims generally allege that the Boy Scouts and the respective local councils

were negligent in failing to prevent the abuse. Id. ¶ 18.

       The Boy Scouts and the local councils allege that some of these underlying sexual-abuse

lawsuits are covered by their insurance policies with Hartford. Id. ¶ 25. They further allege that they

provided Hartford with notice of these lawsuits, but that Hartford has denied its coverage obligations

under the policies, including coverage for defense costs and indemnity payments associated with

these lawsuits. Id. ¶¶ 26–27.

       Connecticut Council is a defendant in one of the sexual-abuse lawsuits. Doc. 4, Mot. to

Remand, 5 (citing Doc. 5-4, Pls.’ App., 16 (John Does Compl.)). Four individuals that were

previously youth participants in the Boy Scouts brought claims against Connecticut Council and

others, alleging that between 1974 and 1976, their scout leader physically, mentally, and sexually

abused them. Id. The case (“John Does lawsuit”) is currently pending in Connecticut state court. Id.

Plaintiffs here assert that the injuries the John Does allege in this Connecticut case trigger the

relevant 1974–76 Hartford primary and excess policies. Id. Thus, Plaintiffs claim, Hartford is

obligated to both defend and indemnify Connecticut Council against these claims. Id. (citing Doc.

5-6, Pls.’ App., 171 (Hartford Primary Policy); Doc. 5-8, Pls.’ App., 500 (Hartford Excess Policy)).

Plaintiffs allege that they have notified Hartford of this suit, yet Hartford continues to deny that it

has any obligation to defend or indemnify Connecticut Council in the suit. Doc. 4, Mot. to

                                                 -3-
Remand, 5–6.

        On June 5, 2018, the Boy Scouts and local councils filed their Original Petition against

Hartford in the District Court for the 95th Judicial District of Dallas County, Texas. Doc. 1-2, Orig.

Pet. Plaintiffs assert the following claims against Hartford: (1) declaratory judgment; (2) breach of

contract; and (3) violations of Chapter 542 of the Texas Insurance Code. Id. ¶¶ 33–57.

        The case progressed in state court until May 31, 2019, when Hartford filed a notice of

removal in this Court. Doc. 1, Notice of Removal. In its notice of removal, Hartford argues that the

Court may exercise subject matter jurisdiction over this case under 28 U.S.C. § 1332, because

although Connecticut Council and Hartford are citizens of Connecticut, Connecticut Council was

improperly joined and thus its citizenship should not be considered for the purpose of assessing the

validity of diversity jurisdiction. Id. at 2–7. Hartford alleges that, through initial discovery conducted

in state court, it learned that Connecticut Council does not have a justiciable claim against Hartford

in this action. Id. at 3–5.

        On June 21, 2019, Plaintiffs filed a motion to remand the case to state court on the ground

that Connecticut Council was properly joined and therefore diversity of citizenship does not exist.

Doc. 4, Mot. to Remand, 1–3. The motion is now ripe for review. However, a wrinkle emerged while

the motion was pending—the Boy Scouts filed a Chapter 11 case in the United States Bankruptcy

Court for the District of Delaware. See In re Boy Scouts of America, Lead Case No. 20-10343 (Bankr.

D. Del. Feb. 18, 2020). It appears that this proceeding remains unaffected by the automatic stay in

place for the Chapter 11 case. See Doc. 20, Order, 1–2; see also Doc. 23, Defs.’ Resp., 1 (concurring

that automatic stay does not prevent the Court from ruling on the motion to remand). However,

Defendants now assert that the Court has an independent basis for jurisdiction over this matter

                                                   -4-
because it is “related to” to a Chapter 11 case. See Doc. 23, Defs.’ Resp., 3–4 (citing 28 U.S.C.

§ 1334(b)). The Court addresses both the motion to remand and the “related to” jurisdictional

arguments below.

                                                   II.

                                       LEGAL STANDARD

        Motions for remand are governed by 28 U.S.C. § 1447(c), which provides that “[i]f at any

time before final judgment it appears that the district court lacks subject matter jurisdiction, the case

shall be remanded.” When considering a motion to remand, “[t]he removing party bears the burden

of showing that federal jurisdiction exists and that removal was proper.” Manguno v. Prudential Prop.

& Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002) (citation omitted). Furthermore, “any doubt

about the propriety of removal must be resolved in favor of remand.” Gasch v. Hartford Acc. & Indem.

Co., 491 F.3d 278, 281–82 (5th Cir. 2007) (citations omitted).

        The federal removal statute, 28 U.S.C. § 1441(a), generally permits a defendant to remove

any civil action to federal court that falls within the original jurisdiction of the district courts. One

such grant of authority is found in 28 U.S.C. § 1332. This statute provides the district courts with

original jurisdiction over “all civil actions where the matter in controversy exceeds the sum or value

of $75,000 . . . and is between . . . citizens of different States[.]” 28 U.S.C. § 1332(a)(1). However,

removal is only proper in such cases if there is complete diversity of citizenship among the parties

at the time the complaint is filed and at the time of removal. See Coury v. Prot, 85 F.3d 244, 249 (5th

Cir. 1996).

        That being said, a non-diverse defendant may be disregarded for the purpose of analyzing

complete diversity if the non-diverse defendant was improperly joined. See Cuevas v. BAC Home

                                                  -5-
Loans Servicing, LP, 648 F.3d 242, 249 (5th Cir. 2011) (noting that the “improper joinder doctrine

constitutes a narrow exception to the rule of complete diversity”) (citing McDonal v. Abbott Labs.,

408 F.3d 177, 183 (5th Cir. 2005)). The burden to establish improper joinder is on the removing

party, and it “is a heavy one.” Id. The removing party must establish either “(1) actual fraud in the

pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action against

the non-diverse party in state court.” Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir.

2004) (en banc) (quoting Travis v. Irby, 326 F.3d 644, 646–47 (5th Cir. 2003)). In this case,

Hartford does not assert that Plaintiffs engaged in fraud. Thus, in order to establish improper joinder,

Hartford must demonstrate that Connecticut Council has no possibility of recovery.2 Smallwood, 385

F.3d at 573.

        “There are two ‘proper means for predicting whether a plaintiff has a reasonable basis of

recovery under state law.’” Prime Income Asset Mgmt. Co. v. Waters Edge Living LLC, 2007 WL

2229050, at *2 (N.D. Tex. Aug. 3, 2007) (quoting Smallwood, 385 F.3d at 573). One way is to

conduct a “Rule 12(b)(6)-type analysis,” looking to the face of the complaint to assess whether it

states a claim against the non-diverse defendant. Smallwood, 385 F.3d at 573. “Ordinarily, if a

plaintiff can survive a Rule 12(b)(6) challenge, there is no improper joinder.” Id.

        The other way is to “pierce the pleadings” and conduct a Rule 56-type analysis. Id. This

approach, however, is appropriate only where the plaintiff has withheld facts relevant to the propriety

of joinder. Id. “The decision to conduct such an inquiry rests within the discretion of the trial court


        2
           The parties do not dispute that the misjoinder doctrine applies to the improper joinder of plaintiffs
as well as defendants. See Doc. 9, Defs.’ Resp., 8 n.5 (citing Miller v. Home Depot, U.S.A., Inc., 199 F. Supp.
2d 502, 508 (W.D. La. 2001) (“The fraudulent joinder doctrine can be applied to the alleged fraudulent
joinder of a plaintiff.”)).

                                                      -6-
and ‘is appropriate only to identify the presence of discrete and undisputed facts that would preclude

plaintiff’s recovery against the in-state defendant.’” Miller v. Giesecke & Devrient Am., Inc., 2007 WL

518557, at *3 (N.D. Tex. Feb. 20, 2007) (Fitzwater, J.) (quoting Smallwood, 385 F.3d at 573–74).

Further, the “motive or purpose of the joinder” is not relevant to this inquiry. Smallwood, 385 F.3d

at 574.

                                                   III.

                                              ANALYSIS

          The Court finds that the Rule 56-type analysis is appropriate here, because the parties had

the opportunity to conduct some discovery before the case was removed and because they do not

request additional discovery. Cf. Smallwood, 385 F.3d at 574 (noting that permitting discovery in the

Rule 56-type analysis “carries a heavy risk of moving the court beyond jurisdiction and into a

resolution of the merits”). Further, both parties primarily rely on this discovery and evidence outside

the pleadings in support of their arguments for and against remand. Finally, a Rule 56-type inquiry

is appropriate because Hartford has identified specific facts that it believes affect the propriety of

joinder and that Plaintiffs have purportedly omitted from their complaint.

          Considering the available facts, however, the Court finds that Hartford has failed to meet its

heavy burden of showing that Connecticut Council has no reasonable basis to recover against

Hartford on its declaratory judgment claim. Thus, Connecticut Council is not improperly joined. But

for the reasons explained below, the Court DENIES Plaintiffs’ motion to remand WITHOUT

PREJUDICE.




                                                   -7-
A.      Under the Rule 56-Type Analysis, Hartford Cannot Show That Connecticut Council Is Precluded
        from Recovering

        The dispositive issue is whether Connecticut Council has a justiciable declaratory judgment

claim against Hartford. Under this summary inquiry, Hartford must show that there is evidence that

precludes Connecticut Council from recovering against it; it is not sufficient for Hartford to show

an absence of evidence supporting Connecticut Council’s claims. See Davidson v. Georgia-Pacific,

LLC, 819 F.3d 758, 768 (5th Cir. 2016).

        As discussed above, Connecticut Council seeks a declaration that, amongst other things: (1)

each of the Hartford policies are in full force and effect; and (2) Hartford is obligated to pay and/or

reimburse Connecticut Council for any ongoing defense costs incurred in defending against the

sexual-abuse lawsuits. Doc. 1-2, Original Pet., ¶¶ 33–39. Plaintiffs allege that these issues create a

justiciable controversy between Connecticut Council and Hartford regarding the rights and

obligations under the Hartford policies. Id. ¶ 40.

        The Court looks to Texas law to determine whether there is a reasonable basis for

Connecticut Council to recover against Hartford.3 “The TDJA affords Texas courts the ‘power to

declare rights, status, and other legal relations whether or not further relief is or could be claimed.’”


        3
          Hartford argues that federal law applies to this analysis. See Doc. 9, Defs.’ Resp., 10. The Court
disagrees. To be sure, the Court acknowledges the general rule that “when a party seeks relief pursuant to the
TDJA and the case is removed to federal court, the right to relief is converted to one under the [Federal
Declaratory Judgment Act].” Hellas Constr., Inc. v. Beynon Sports Surfaces, Inc., 2019 WL 4254307, at *3
(W.D. Tex. Sept. 6, 2019) (citing Edionwe v. Bailey, 860 F.3d 287, 294 n.2 (5th Cir. 2017)). But “where the
question is improper joinder, the Court asks whether there is a reasonable basis for predicting that state law
might impose liability against any non-diverse defendants.” Marsh v. Wells Fargo Bank, N.A., 760 F. Supp.
2d 701, 709 n.4 (N.D. Tex. 2011) (citation omitted). Thus, the Court analyzes Connecticut Council’s claim
under the TDJA and Texas law. Ondova Ltd. v. Manila Indus., Inc., 513 F. Supp. 2d 762, 775 n.12 (N.D. Tex.
2007). Regardless though, “[b]oth Texas and federal law require the existence of a justiciable case or
controversy in order to grant declaratory relief,” Val-Com Acquisitions Tr. v. CitiMortgage, Inc., 421 F. App’x
398, 400 (5th Cir. 2011), so the Court’s analysis under either would be similar.

                                                     -8-
Prime Income Asset Mgmt., 2007 WL 2229050, at *5 (quoting Tex. Civ. Prac. & Rem. Code

§ 37.003). “The stated purpose of the TDJA ‘is to settle and to afford relief from uncertainty and

insecurity with respect to rights, status, and other legal relations; and it is to be liberally construed

and administered.” Id. (quoting Tex. Civ. Prac. & Rem. Code § 37.002(b)). Even though construed

liberally, Texas courts nonetheless “limit [the TDJA’s] application to cases in which there is an

actual case or controversy between the parties.” Id. (citing Bonham State Bank v. Beadle, 907 S.W.2d

465, 467 (Tex. 1995)). “Texas courts do not have the authority to render ‘advisory opinions,’ and

therefore may not review ‘hypothetical or contingent situations, or determine questions not currently

essential to the decision of an actual controversy.’” Id. (internal citations omitted). “A person seeking

a declaratory judgment need not have incurred actual injury; a declaratory judgment action will lie

if the facts show the presence of ‘ripening seeds of controversy.’” Id. (quoting City of Waco v. Tex.

Nat. Res. Conservation Comm’n, 83 S.W.3d 169, 175 (Tex. App.—Austin 2002, reh’g denied)).

        Connecticut Council seeks a declaration that Hartford has a duty to defend it in ongoing

sexual-assault lawsuits. Texas courts have held that these types of declaratory claims—those

involving a duty to defend—involve, “in most situations, a justiciable issue.” English v. BGP Int’l, Inc.,

174 S.W.3d 366, 371 & n.4 (Tex. App.—Houston [14th Dist.] 2005, no pet.) (collecting cases).

“Texas follows the eight-corners rule to determine whether an insurer owes a duty to defend.” Am.

Constr. Benefits Grp., LLC v. Zurich Am. Ins. Co., 2014 WL 144974, at *3 (N.D. Tex. Jan. 15, 2014)

(citations omitted).

        Under the eight-corners rule, two documents determine an insurer’s duty to
        defend—the insurance policy and the third-party plaintiff’s pleadings in the
        underlying litigation. If the underlying pleadings allege facts that may fall within the
        scope of coverage, the insurer has a duty to defend; if the pleading only alleges facts
        excluded by the policy, there is no duty to defend.

                                                   -9-
Id. (quoting ACE Am. Ins. Co. v. Freeport Welding & Fabricating, Inc., 699 F.3d 832, 840 (5th Cir.

2012) (cleaned up)). “Moreover, the duty to defend does not rely on the truth or falsity of the

underlying allegations; an insurer is obligated to defend the insured if the facts alleged in the petition,

taken as true, potentially assert a claim for coverage under the insurance policy.” ACE Am. Ins., 699

F.3d at 840 (citation omitted).

        The Court pauses to note that this applicable principle of Texas law potentially forecloses any

need to conduct a Rule 56-type inquiry. Specifically, because the inquiry is limited to the eight-

corners rule, “an insurer’s duty to defend can be determined at the moment the petition is filed.” Id.

(citation omitted). And “[r]esort to evidence outside the four corners of [the insurace policy and the

pleadings] is generally prohibited.” Id. (citing Colony Ins. Co. v. Peachtree Constr., Ltd., 647 F.3d 248,

253 (5th Cir. 2011)). “[T]he Texas Supreme Court has never recognized any exception to the strict

eight corners rule.” Id. (quotation marks omitted) (quoting Gilbane Bldg. Co. v. Admiral Ins. Co., 664

F.3d 589, 597 (5th Cir. 2011)).4 However, because the parties primarily rely on evidence outside the

record in support of their arguments and because it does not appear the Court’s conclusion would

differ under either approach, the Court will pierce the pleadings.

        Doing so, the Court finds that the “discrete and undisputed facts,” see Smallwood, 385 F.3d

at 573–74, on which Hartford relies do not preclude Connecticut Council’s recovery against

Hartford; in fact, the available facts support Connecticut Council’s contention that it has a


        4
         To be sure, some Texas courts have recognized exceptions to this general rule. See, e.g., Weingarten
Realty Mgmt. v. Liberty Mut. Fire Ins., 343 S.W.3d 859, 865 (Tex. App.—Houston [14th Dist.] 2011, pet.
denied). And the Fifth Circuit has formulated Erie guesses on exceptions the Texas Supreme Court might
recognize. See Star-Tex Res., LLC v. Granite State Ins. Co., 553 F. App’x 366, 371–72 (5th Cir. 2014) (per
curiam) (discussing the Fifth Circuit’s Erie guesses). Hartford does not argue that any of these exceptions
should apply here.

                                                    -10-
reasonable basis for recovery.

        First, the Court turns to the documents relevant to the eight-corners rule: the insurance

policy and the third-party plaintiffs’ (the John Does’) pleadings. As discussed above, Connecticut

Council’s predecessor entities are listed as insureds on the relevant Hartford policies. Doc. 5-6, Pls.’

App., 203; Doc. 5-7, Pls.’ App., 370, 438; Doc. 5-8, Pls.’ App., 511. Thus, it is not disputed that

Connecticut Council is an insured under the policies. The Court next looks to the third-party

plaintiff’s pleadings—here, the complaint in the John Does lawsuit filed in Connecticut state court.

See Doc. 5-4, Pls.’ App., John Does Compl., 15–165. The plaintiffs allege that, among other things,

Connecticut Council was negligent in screening, supervising, and retaining scout leaders, and that

this negligence resulted in physical, mental, and sexual abuse. See, e.g., id. at 76–78. The injuries

alleged occurred between 1974 and 1976. Doc. 4, Pls.’ Mot. to Remand, 5. And the relevant

Hartford policies state that Hartford will provide for the defense of Connecticut Council against

personal injury claims that span these years. Id. (citing Doc. 5-6, Pls.’ App., 171; Doc. 5-8, Pls.’ App.,

500). Thus, looking to the eight corners of these two documents, it appears to the Court that

Connecticut Council has a justiciable claim that Hartford is obligated to defend Connecticut Council

in the John Does lawsuit. What’s more, for purposes of the motion to remand, Hartford does not

appear to dispute (1) that Connecticut Council is an insured or (2) that the underlying John Does

lawsuit is within the scope of the policy.

        Rather, Hartford responds that the evidence that has been produced so far shows that

Connecticut Council’s claim is “speculative and hypothetical,” and therefore nonjusticiable. Doc.

9, Defs.’ Resp., 10. Hartford primarily relies on one of Connecticut Council’s interrogatory responses.

See id. at 6. When asked to “state the amount of Defense Costs that Connecticut Council has paid

                                                  -11-
or has reimbursed BSA,” the Council responded:

       At this time, Connecticut is not aware of BSA seeking payment or reimbursement
       from Connecticut for defense costs. However, Connecticut’s investigation is ongoing.
       Therefore, subject to and without waiving any of the foregoing objections,
       Connecticut reserves the right to supplement this Interrogatory in the event that
       Connecticut locates relevant, responsive, and nonprivileged information sought by
       this Interrogatory.

Doc. 10-5, Defs.’ App., 38.

       Hartford argues that this interrogatory response shows that Connecticut Council has not

incurred or paid any defense costs in relation to the John Does lawsuit, or any other sexual-abuse

lawsuits. Doc. 9, Defs.’ Resp., 6–7. Instead, Hartford asserts, Boy Scouts of America has assumed any

legal representation costs and has not sought reimbursement from Connecticut Council. Id. at 11–12.

Hartford argues that this response proves that Connecticut Council’s declaratory judgment claim is

“abstract or hypothetical”—Hartford insists that the Boy Scouts is the “real party in interest” here

because it has paid all defense costs and that any costs Connecticut Council “may be required to pay”

are future costs that have not yet been incurred. Id. at 10, 12. (citation and quotation marks

omitted). Hartford thus concludes that Connecticut Council’s claim is unripe and nonjusticiable, and

urges the Court to ignore Connecticut Council’s presence in the suit for diversity purposes. Id. at 14.

       In reply, Connecticut Council argues that even if the Court considers the interrogatory

response, Hartford has failed to show “discrete and undisputed facts that it would not otherwise be

obligated to pay future defense costs and indemnity amounts but for its coverage position, or any

facts that would preclude the Connecticut Council from recovering such amounts from Hartford in

the Texas Action.” Doc. 17, Pls.’ Reply, 7 (citing Miller, 2007 WL 518557, at *3). Connecticut

Council asserts that, even if it is assumed that Boy Scouts has paid the Council’s defense costs,


                                                 -12-
Hartford has no support for its position that when “another party has paid past costs, an insured is

not entitled to seek future costs from its insurer.” Id. at 7–8. And Connecticut Council contends that

its discovery response does not summarily negate its claim against Hartford. Rather, the Council

argues that because the response notes that its “investigation is ongoing,” it is far from undisputed

that the Boy Scouts “will always pay the Connecticut Council’s defense costs and will never seek

reimbursement[.]” Id. at 8–9.

        The Court is not convinced by Hartford’s arguments. To start, Hartford does not address

Texas state law, and specifically the eight-corners rule that applies to declaratory actions seeking

clarification on the duty to defend. Moreover, Hartford cites no Texas authority, or authority

applying Texas law, that holds that a third party paying an insured’s defense costs nullifies the

insurer’s duty to defend.5 In determining whether Connecticut Council is improperly joined, the

Court must decide “whether there is a reasonable basis for predicting that state law might impose

liability against any non-diverse defendants.” Marsh, 760 F. Supp. 2d at 709 n.4 (emphasis in

original) (applying TDJA in improper joinder context); see also Miller, 2007 WL 518557, at *3–4

(same). And Texas law is clear that a justiciable claim on whether an insurer has a duty to defend

is present when “the underlying pleadings allege facts that may fall within the scope of coverage[.]”

ACE Am Ins., 699 F.3d at 840. Hartford does not argue, for purposes of the motion to remand, that

Plaintiffs have omitted discrete facts that show that the John Does lawsuit is not within the scope of

        5
          Hartford does cite to Heritage Bank v. Redcom Laboratories, Inc., 250 F.3d 319, 322–24 (5th Cir.
2001). See Doc. 9, Defs.’ Mot., 16–17. However, that case does not address a declaratory judgment claim on
whether an insurer has a duty to defend. The facts in Heritage Bank are not analogous to those presented
here. Thus, while the general propositions of Texas law with respect to declaratory judgments are relevant
here, see Heritage Bank, 250 F.3d at 324 (noting that a “justiciable controversy” must exist and that the
controversy cannot be “contigent or hypothetical”) (citations and quotation marks omitted), Hartford
overstates Heritage Bank’s applicability to this set of facts.

                                                  -13-
the relevant Hartford policies. See Smallwood, 385 F.3d at 573–74.

        The only evidence Hartford points to in support of its justiciability argument is Connecticut

Council’s discovery response. But, even if this response is considered relevant under Texas law, the

Court is unable to conclude that it is a “discrete and undisputed” fact that would preclude

Connecticut Council from recovering. Id. While Hartford argues this response shows that the “only

defense costs that Connecticut Council may be required to pay . . . are future costs that are not yet

incurred,” Doc. 9, Defs.’ Resp., 12, Connecticut Council has submitted evidence to the contrary. See

Doc. 5-3, Pls.’ App., Flowers Aff., ¶ 11 (“The John Does Lawsuit is currently pending and, as such,

Connecticut Council continues to incur defense costs.”); see also Doc. 5-1, Pls.’ App., McDermott

Aff., ¶ 11 (same). So the available evidence indicates that it is contested whether Connecticut

Council is currently responsible for costs incurred in defending the John Does lawsuits. And the Fifth

Circuit has warned that “the inability to make the requisite decision in a summary manner itself

points to an inability of the removing party to carry its burden.” Smallwood, 385 F.3d at 574.

        To sum up, the fact that the Boy Scouts might currently be paying Connecticut Council’s

litigation costs does not foreclose the Council’s claim because: (1) Connecticut Council is insured

under the Hartford policies; (2) it is defending itself in ongoing litigation that it believes is covered

under the policies; (3) Hartford has received notice of this suit6; and (4) Hartford has denied

coverage. Under Texas law, courts find such facts sufficient to conclude a declaratory judgment claim

on the duty to defend is ripe. See Transp. Ins. Co. v. WH Cleaners, Inc., 372 S.W.3d 223, 228 (Tex.



        6
         Although Hartford complains that Boy Scouts of America, not Connecticut Council, provided it
with notice of the John Does lawsuit, see Doc. 9, Defs.’ Resp., 11–12, Hartford cites no authority that holds
that who provides the notice to the insurer is relevant to a duty-to-defend claim.

                                                    -14-
App.—Dallas 2012, no pet.) (“In Texas, the determination of whether a carrier has the responsibility

to defend its insured constitutes a justiciable controversy.”) (collecting cases); see also Everest Indem.

Ins. Co. v. Allied Int’l Emergency LLC, 2009 WL 2030421, at *4 (N.D. Tex. July 14, 2009) (“[A]

justiciable controversy exists between the parties because Defendants, as Everest’s insureds, have

been sued and now seek to have Everest provide a defense in the Underlying Suit.” (citing Am. States

Ins. Co. v. Bailey, 133 F.3d 363, 368 (5th Cir. 1998))).

        Thus, Hartford has not met its heavy burden of showing that Connecticut Council has no

possibility of recovering on its declaratory judgment claim. See Prime Income Asset Mgmt., 2007 WL

2229050, at *6. The Court therefore concludes that Connecticut Council was not improperly joined.

Consequently, there is not complete diversity amongst the parties. However, as discussed in the next

section, the Court will not remand this case because it appears the Court has “related to” jurisdiction

under 28 U.S.C. § 1334.

B.      For the Time Being, the Court Retains the Case Under 28 U.S.C. § 1334

        On February 21, 2020, the Court issued an order that permitted the parties to file an advisory

motion if they believed Boy Scouts of America’s Chapter 11 proceeding prevented this Court from

ruling on the pending motion to remand. Doc. 20, Order, 1–2. On March 6, 2020, Hartford filed a

response (Doc. 23). In its response, Hartford agreed with the Court that the automatic stay does not

apply to Plaintiffs’ claims in this action. Doc. 23, Defs.’ Resp., 1. However, Hartford noted that it

does believe that the bankruptcy proceeding is relevant to Plaintiffs’ motion to remand; specifically,

Hartford argues that the Court now has “related to” jurisdiction under 28 U.S.C. § 1334. Id.

Hartford contends that this is an independent reason to deny Plaintiffs’ request to remand this case

to state court.

                                                  -15-
        “Federal courts have ‘related to’ subject matter jurisdiction over litigation arising from a

bankruptcy case if the ‘proceeding could conceivably affect the estate being administered in

bankruptcy.’” Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 386 (5th Cir. 2010)

(quoting In re TXNB Internal Case, 483 F.3d 292, 298 (5th Cir. 2007) (citation omitted), cert. denied,

552 U.S. 1022 (2007)). “‘Related to’ jurisdiction includes any litigation where the ‘outcome could

alter, positively or negatively, the debtor’s rights, liabilities, options, or freedom of action or could

influence the administration of the bankrupt estate.’” Id.

        Hartford argues the Court has “related to” jurisdiction “because the outcome of the Texas

coverage action will undoubtedly have a substantial effect on [the Boy Scout]’s estate.” Doc. 23,

Defs.’ Resp., 4. Thus, Hartford now asserts 28 U.S.C. § 1452(a) as a basis for removal. Id. at 6.

        Although the Court concludes in this Order that it does not have diversity jurisdiction over

this case, the Court believes there is a plausible claim that “related to” jurisdiction now exists under

§ 1334(b) and that removal is supported under § 1452(a). Consequently, the Court will DENY

Plaintiffs’ motion to remand. The Court does so, however, WITHOUT PREJUDICE to Plaintiffs

refiling a second motion to remand based on: (1) the Court’s “related to” jurisdiction (or lack

thereof); or (2) any issues raised in the Defendants’ Response to Inquiry Regarding Automatic

Stay (Doc. 23).

        If Plaintiffs do decide to bring such a motion, the Court advises the parties that it is

particularly concerned with whether the following doctrines apply: equitable remand, discretionary

abstention, or mandatory abstention. See 28 U.S.C. § 1452(b) (equitable remand); 28 U.S.C.

§ 1334(c)(1) (discretionary abstention); 28 U.S.C. § 1334(c)(2) (mandatory abstention).

Additionally, the Court is currently inclined to believe that, regardless of the jurisdictional issues,

                                                  -16-
a venue transfer might be appropriate. See LSREF2 Baron, LLC v. Aguilar, 2013 WL 230381, at *1

(N.D. Tex. Jan. 18, 2013) (finding that sua sponte transfer of claims “related to” bankruptcy estate

to the district where Chapter 11 case was pending was appropriate under both 28 U.S.C. §§ 1404(a)

and 1412); see also Marquette Transp. Co. v. Trinity Marine Prods., Inc., 2006 WL 2349461, at *1

(E.D. La. Aug. 11, 2006).

       Finally, if Plaintiffs choose to file a second motion to remand on the Court’s “related to”

jurisdiction, Plaintiffs shall do so on or before Tuesday, March 31, 2020. Any responsive briefing

to such motion shall be submitted as required by the local rules of this Court.

                                                IV.

                                         CONCLUSION

       For the reasons stated above, the Court DENIES Plaintiffs’ Motion to Remand (Doc. 4)

WITHOUT PREJUDICE to refiling a second motion to remand based on the Court’s “related to”

jurisdiction (or lack thereof) or any issues raised in the Defendants’ Response to Inquiry Regarding

Automatic Stay (Doc. 23). If Plaintiffs choose to file a second motion to remand on any of these

bases, Plaintiffs shall do so on or before Tuesday, March 31, 2020. Any responsive briefing to such

motion shall be submitted as required by the local rules of this Court.



       SO ORDERED.

       SIGNED: March 10, 2020.


                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE


                                               -17-
